
	

113 HR 4861 IH: Commission for Our Veterans’ Care Act
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4861
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Heck of Washington (for himself, Ms. DelBene, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To establish the Commission on Access to Care to undertake a comprehensive evaluation and
			 assessment of access to health care at the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Commission for Our Veterans’ Care Act.
		2.Commission on Access to Care
			(a)Establishment of commission
				(1)In generalThere is established the Commission on Access to Care (in this section referred to as the Commission).
				(2)Membership
					(A)Voting membersThe Commission shall be composed of voting members who are appointed by the President as follows:
						(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
						(ii)At least one member from among persons who are experts concerning a public or private hospital
			 system.
						(iii)At least one member from among persons who are leading experts in the private insurance industry.
						(iv)At least two members from among persons who are familiar with the Veterans Health Administration of
			 the Department of Veterans Affairs.
						(B)Nonvoting membersIn addition to members appointed under subparagraph (A), the Commission shall be composed of
			 nonvoting members who are appointed by the President as follows:
						(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
						(ii)At least one member from among persons who are experts in a public or private hospital system.
						(iii)At least one member from among persons who are leading experts in the private insurance industry.
						(iv)At least two members from among persons who are familiar with the Veterans Health Administration.
						(C)DateThe appointments of members of the Commission shall be made not later than 60 days after the date
			 of the enactment of this Act.
					(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
				(4)Initial meetingNot later than 15 days after the date on which seven voting members of the Commission have been
			 appointed, the Commission shall hold its first meeting.
				(5)MeetingsThe Commission shall meet at the call of the Chairperson.
				(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
				(7)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members.
				(b)Duties of commission
				(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of access to health care
			 at the Department of Veterans Affairs.
				(2)Matters evaluated and assessedThe matters evaluated and assessed by the Commission shall include the following:
					(A)The appropriateness of current standards of the Department of Veterans Affairs concerning access to
			 health care.
					(B)The measurement of such standards.
					(C)The appropriateness of performance standards and incentives in relation to standards described in
			 subparagraph (A).
					(D)Staffing levels throughout the Veterans Health Administration and whether they are sufficient to
			 meet current demand for health care from the Administration.
					(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as
			 follows:
					(A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report
			 on—
						(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and
						(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.
						(B)Not later than 180 days after the date of the initial meeting of the Commission, a final report on—
						(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and
						(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.
						(c)Powers of the commission
				(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.
				(2)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Chairperson of the Commission, the head of such department or agency
			 shall furnish such information to the Commission.
				(d)Commission personnel matters
				(1)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
				(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
				(3)Staff
					(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
					(B)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
					(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
				(5)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
				(e)Termination of the commissionThe Commission shall terminate 30 days after the date on which the Commission submits its report
			 under subsection (b)(3)(B).
			(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission from amounts appropriated
			 or otherwise made available to the Secretary such amounts as the
			 Secretary and the Chairperson of the Commission jointly consider
			 appropriate for the Commission to perform its duties under this section.
			(g)Executive action
				(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant
			 Federal departments and agencies to implement each recommendation set
			 forth in a report submitted under subsection (b)(3) that the President—
					(A)considers feasible and advisable; and
					(B)determines can be implemented without further legislative action.
					(2)ReportsNot later than 60 days after the date on which the President receives a report under subsection
			 (b)(3), the President shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives and such other committees of Congress as the President
			 considers appropriate a report setting forth the following:
					(A)An assessment of the feasibility and advisability of each recommendation contained in the report
			 received by the President.
					(B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following:
						(i)Whether such recommendation requires legislative action.
						(ii)If such recommendation requires legislative action, a recommendation concerning such legislative
			 action.
						(iii)A description of any administrative action already taken to carry out such recommendation.
						(iv)A description of any administrative action the President intends to be taken to carry out such
			 recommendation and by whom.
						
